Name: COMMISSION REGULATION (EC) No 10/97 of 7 January 1997 concerning applications for import licences for quality wheat qualifying for the conditions referred to in Council Regulation (EC) No 774/94
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  consumption
 Date Published: nan

 No L 4/6 I EN I Official Journal of the European Communities 8 . 1 . 97 COMMISSION REGULATION (EC) No 10/97 of 7 January 1997 concerning applications for import licences for quality wheat qualifying for the conditions referred to in Council Regulation (EC) No 774/94 code 1001 10 00 and the maximum quantity which may be imported is 59 934 tonnes of durum wheat; whereas the percentages for the reduction in the import licence applications submitted between 19 and 22 December 1996 qualifying for the conditions referred to in Article 5 of Regulation (EC) No 774/94, should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administra ­ tion of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin , and brans, sharps and other residues ('), as amended by Commision Regulation (EC) No 2198/95 (2), and in parti ­ cular Article 7 thereof, Whereas Commission Regulation (EC) No 1854/94 of 27 July 1994 laying down detailed rules for the application of Council Regulation (EC) No 774/94 in relation to import licences for quality wheat (3), as amended by Regu ­ lation (EC) No 2547/94 (4), lays down special provisions on the organization of imports under the quota opened by Regulation (EC) No 774/94; whereas Article 3 (2) of Regulation (EC) No 1854/94 provides that the Commis ­ sion is to fix a uniform percentage reduction in the quan ­ tities if applications for import licences exceed the quan ­ tities which may be imported; whereas applications for licences submitted between 19 and 22 December 1996 relate to 68 000 tonnes of durum wheat falling within CN HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences qualifying for the condi ­ tions referred to in Article 5 of Regulation (EC) No 774/94 conveyed to the Commission before 3 January 1997 for durum wheat falling within CN code 1001 10 00 submitted between 19 and 22 December 1996 shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,882. Requests that are not conveyed to the Commission before 3 January 1997 shall be refused . Article 2 This Regulation shall enter into force on 8 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 91 , 8 . 4 . 1994, p. 1 . (2) OJ No L 221 , 19 . 9 . 1995, p. 3 . (3) OJ No L 192, 28 . 7. 1994, p. 31 .b) OJ No L 270 , 21 . 10 . 1994, p. 7.